         Case 5:20-cv-01330-GEKP Document 6 Filed 04/17/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAMION ELLERBY,                                       CIVIL ACTION
    Plaintiff,

       v.

LEHIGH COUNTY PRISON, et al.,                         NO. 20-CV-1330
     Defendants.

                                            ORDER

       AND NOW, this /7'%ay of April, 2020, upon consideration of Damion Ellerby's

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), and prose Complaint (ECF No. 2), it is ORDERED that:

       1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     Damion Ellerby, #153298, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of the Lehigh County Prison or other appropriate official to assess an initial

filing fee of 20% of the greater of (a) the average monthly deposits to Mr. Ellerby' s inmate

account; or (b) the average monthly balance in Mr. Ellerby' s inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Mr. Ellerby's inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month's income credited to Mr. Ellerby's inmate account until the fees are paid. Each payment

shall refer to the docket number for this case.
         Case 5:20-cv-01330-GEKP Document 6 Filed 04/17/20 Page 2 of 2



       3.     The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

Lehigh County Prison.

       4.     The Complaint is DEEMED filed.

       5.         Mr. Ellerby's Complaint is DISMISSED WITH PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) for the reasons stated in the

Court's Memorandum.

       6.     The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:



                                              ~ ~do
                                              NEE.PRATTER, J.
